Case 18-17271-m|<n Doc 1 Entered 12/10/18 16:28:52 Page 1 of 4

 

United States Bankrupicy Cou:t forihe:

District of Nevac|a
{S!ate§

Case number <::kr.owm; Cha§)ter 1 1 1:] Check if this is an

amended filing

Official Form 201
Voim's'&ary Peti't§en for Nsn~»§m§iwidua§s FE§EH§ for Bara!€wpiey ama

if more space is needed, attach a separate sheet to this ferm. On the top of any additional pages, Write the debtor’s name and the case
number (if known). For more information, a separate document, fnstructions for Bankrupicy Forms for Non»lndividuais, is available

50 & §VHKE PROPERT§ES, L|_C
1. Debtor‘s name

 

2, Ali other names debtor used NOT AF’F’£,.|CABL,E
in the last 8 years

 

 

include any assumed names1
trade names and doing business
as names

 

 

 

3. Debtor's federal Empfoyer 26_2934839
identification Number (EIN)

 

 

 

4. Debfor‘s address Frincipai place of business Mai|ing ar:i¢:iresss if different from principai place
of business
2675 S. Jones B|vci, #109 Same
Numbez Street Number Sl:eei
P.O` Box

Las \/egas Nevac|e 89146

 

 

Ciw S¥aie Z\P Code Cety Sraie zlP once

Locafion of principa! assets, if different from
principsf piece of business

 

 

 

 

 

Ciar§< Couniy Ssme
Couniy
Number Slseet
Cit\,r Sieie ZiP Code
5. Debtor’s Website (URL) NO‘£ App|icabie
G. Type of dgbtor ’§‘ Co{poration (inc|uding Limiied Liebi|i§y Company {£.LC) and Limite:i hieb§|ity Partnership(LLP})

w Psrtnershi;:> (exc|uding LLF’)
13 Othe-r. Specify:

 

Off§ciai Form 201 Vofun¥ary Petiiion for Ncn-lndivicius|s Fiiing for Bankruptcy page 1

Case 18-17271-mkn

i)ebtor

?. Describe debtor’s business

3. Under which chapter of the
Bankruptcy Code is the
debtor nling?

e. Were prior bankruptcy cases

filed by or against the debtor
within the iast 8 years?

li more than 2 case$, attach a
separate |ist.

10_ Are any bankruptcy cases
pending or being filed by a
business partner or an
aifiiiate of the debtor?

Lisi all cases if more than 1,
attach a separate iist.

O§iiciai Forrn 291

Doc 1 Entered 12/10/18 16:28:52 Page 2 014

Case number prmmi-mi

 

A. Check one:

a Hea|th Care Business {as defined in 11 U.S_C. § 101{2?A})
X Sing$e F\sset Rea| Estate (as defined in 11 U.S.C‘ § 101{51|3))

Cl resumed (as demise m 11 u.s.c. § 101(44)>

il stockbroker res defines m 11 usc § warsaw

§ Comrnoclity Brol<'er (as defined in 11 U.S.C. § 161(6))
§§ Clearing Bank {as defined in 11 LJ.S.C. § 781(3))

§§ None cf the above

B. Check all that app!y:
C} Ta><_e><@mpc emery res described in 25 usc § son

§§ investment company including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ &Oa-B)

13 investment advisor ies defined in 15 U.S.C. § 80b-2(a){11)}

 

c. zones (Nc>rrh nmerican massey classification Syslem} weigh code mar best describes debtor see_

hito:l!www.nscourts.ocvr'icur-dioii-national-associalion-naics-codes _

5311

Check one.'

t”_i chapier 7
ll Chapter 9
X Cbapter11. Checi< elifhatap,oiy:
X Debtor’s aggregate noncontingeni liquidated debts (excluding debts owed to

insiders cr aifiiiales) are iess than 52.566,05{> (amount subject to adjustment on
4101/19 and every 3 years after iha:).

X The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the
debtor is a entail business debtor. attach the most recent balance sheet statement of
operations cash-flow statement, and federal income tax return or if all of these
documents do not exist follow the procedure in it U.S,C. § 1116(1)(3).

§ A plan is being filed with this petition

m Accectances of the plan Were solicited prepetition from one or moreclasses of
creditors in accordance with 11 U.S.C. § 1126(1)).

123 The debtor is required to file periodic reports {for example 10K and 100) Wiih the
Securities and exchange Commission according to § 13 or 15{d) of the Securities
Exchange Act of 1934 Fiie the Aiiachment to l/oluntary Pei.iir'on for Non»!ndivio'ua!s Fiiing
for Banicruplcy under Chepter 1 1 (foiciai Form 201A) with this form.

§ `l'he debtor is a shef| company as defined in the Securities Exchange Aci of 1934 Ru|e
12b-2\

m Chapter 12

 

X Nc
Cl ¥es. cream vanen case number ______
MM} DD!YY\"Y
Districl WM"_mwmm\.'\inen_Case number ___ Mlvli D[) ! YYYY
X No
§ YeS. Debtor

 

Reialionenipnw Dislrict_

\Nnen

 

 

wild 5 DD ! YYYY
Cese numbers if known

 

Vo|uniary Pet§lion for Non-|ndividuals Fi|ing for Bankruptcy page 2

Case 18-17271-ml<n Doc 1 Entered 12/10/18 16:28:52 Page 3 of 4

Debtor Case number criminal

 

ti. Why is the case filed in this Check all that appiy:
districf? l . t . , . _ . . . . t
X Debior has had its domicile, principai place of busscess` or prrncipat assets in this district for 180
days immediately piececling the date of this petition or for a longer part of such 180 days than in any
other district

m A bankruptcy case concerning debtor's ainl§ate,__g_enerel partnerz or partnership is pending__in _this__i_:l__ist_r't_c_t_.

12. Does the debtor own or have X No
P°SS€SS'O" cf any "93| w Yes. Answer below for each property that needs immediate attention Attech additional sheets itneeded.
property or personal property
that needs immediate Wl'iy does the property need immediate attention? (Checir air rharap,oly.}
attention? 7_ _ 1
t.] lt poses or is aileged to pose a threat of imminent and identifiable hazard to public heatth or safety

What is the hazard?

 

§ |t needs to be physicatly secured or protected from the Weatherr

C} lt includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example |ivestock, seasonal goods meat dairy, producel or secorities»relatec|
assets or other options).

ft Otber

 

Wnere is the property?
Nurn’oer Street

 

 

C`ily Stal'e Zili’ Code

is the property insured?
m No

m Ye$. lnsuranceagency

 

Coritact came

 

Pi`tOii@

 

   

Statistical and administrative information

 

13. Debtor’s estimation of Cneci< one:

available funds Fonds will be available for distribution to unsecured creditors
X Aiter any administrative expenses are paid, no funds will be available for distribution to ansecuredcreditorsi

     

X 1-¢9

t] 11000_5,000 l“_'.i zs,ooi_so.ooo
11 tis“”_"ate“ number m iii sess ill s,ooi»to,ooo 3 50,001-100`000
Cred't°"$ D morse 5 10,001-25,000 U ivioto than moses
§ zoo-sss
ill st)_soi),ooc tit si .ooc,oot-sio miiiioo t.`.l ssoc,ooolcot~si billion
15 ts“'“a‘e° assets Ci ssc,ooi-sioo,cco ill sio.ooo`coi-ssc million U si,cooooc,ooi-sic hinton
il sioo,ooissooooc l:l sso,coo,ooi-sioo manion lIl sto‘r)oo,ocaci)i-s§o oiirioo
X 3500,001-31 mi|iion L_..l StOG,DUOlOG‘l¢SSOU miliion ':.] More than 350 billion

Official Form 201 Voiuntary Petitiori for Noo-individaa|s Filing for Bankroptcy page 3

Case 18-17271-ml<n Doc 1 Entered 12/10/18 16:28:52 Page 4 of 4

Debtor Case number grimm-wu

 

 

_ _ _ v _ C`] 30-$50,000 E] $1,000_001'510mim@n ill 3500,006.001-31 milton
*6' Est‘mated "ab"'t’es ll $50,00§~3100_000 Cl 310_000,001-550 minton CJ 31,000_0<)0_001-310 billion
ill 3400_001»3500_000 Cl 350,000_00?-3@00 marion ill 310,000,900,001~550 binion
X ssoo,ooé-m mason ill sioo_ooo,ooi»ssoo mman tit wore man 550 britton

Request for Retief, Dec|aration, and Signatures

 

 

WARNING -- Benkruptcy fraud is a Serious crime Makihg a false statement in connection with a bankruptcy case san rese|t in fines up to
SSO0,0GQ or imprisonment for up te 20 year$, or beth 18 U.S,C. §§152, 1341 1519, and 3571.

17. Declaration and signature of
authorized representative of amon
debtor 9 '

iii

The debtor requests relief in accordance With the chapter oftitle ?1. Ur\.ited S§ate:s Code, Specified in thi$

a l have been authorized to file this petition on behaif of the debtor.

a l have examined the information iri this petition and have a reasonab§e belief that the information is true and
correct

I declare under genaity of perjury that the foregoier is true and correct

f f w
Executeclon §§ i(:;£w€§ftj}

MM DD f‘YYYY

/:»,/"“ _ q . _
X fbi ;'?i // f M§r}i.ggwm¢aeew

SWmhorized representative of debtor Prirzted name
hile M wine-gem MYMSW

 
 

    

m Signame ofatwmey g k WWF \J_B\)_ ©_/ S\©Wa

Signaiure oiatiomevi debtor Mtvt IDBIYYYY

vi if cw\ \ " Y?\/l/\C”i 3
i't'ii’tl£%d nam&i\

m_r‘tiWii e?%i<t,~€l€; C>'(:; itij `W/it§iifii:i §

 

 

 

 

 

:1:t::"j:%lj:):treet5 \O€/\;;pcj YD\{/{}"v §W|©H§ §/-` .

gtyc>\‘w \/€f~e»i§~: /\ MS,U alj t t/\l,.i;,

::ii‘§: titled 7 wz\ 533 h::\j§§t;{;:i’\e Wtf>\<»t u)@i;iv\ciii wirtz
acme \\;/

 

Official Form 201 Voluhtary Petitioh for Non-lndividua|e Fi!irig for Bankruptcv page 4

